Title: To James Madison from William Bradford, 3 June 1776—Summary
From: Bradford, William
To: Madison, James


“As my friend Maddison had desired me in his last to give him a sketch of the Constitution of this province and of that of Connecticut which might be useful to him as a member of Convention, I determined to return an early answer & wrote a rough draught of a Letter for that purpose. The constitution of Connecticut I learnt from douglas who is no very good historian & a little viva voce information I picked up as I travelled thro’ the province in my [journey] to the Camp at Cambrige last fall. … In the Evening I copied the Letter to Mr. Maddison… .”
